UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-6965

CARLOS BERNARD ADAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Dennis W. Shedd, District Judge.
(CR-95-217)

Argued: January 27, 1998

Decided: March 15, 1999

Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Langdon Dwight Long, Assistant Federal Public
Defender, Columbia, South Carolina, for Appellant. Scarlett Anne
Wilson, Assistant United States Attorney, Columbia, South Carolina,
for Appellee. ON BRIEF: J. Rene Josey, United States Attorney,
Columbia, South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Carlos Bernard Adams pled guilty to drug and weapons charges.
He appeals, asserting that the district court erred in failing to find that
the Government breached the terms of his plea agreement by refusing
to move to reduce his sentence pursuant to Fed. R. Crim. P. 35(b).

The plea agreement provides that if Adams cooperates and "that
cooperation is deemed by the Government as providing substantial
assistance in the investigation or prosecution of another person who
has committed an offense, the Attorneys for the Government agree to
move the Court to depart from the United States Sentencing Commis-
sion Guidelines, pursuant to 5K1.1 of those Guidelines." The agree-
ment also provides, however, that "[t]he failure of the Defendant to
be truthful or to cooperate at any stage will, at the sole election of the
Government, cause all of the Government's obligations within this
Agreement to become null and void" (emphasis omitted).

At sentencing, the Government refused to make a 5K1.1 motion
because it concluded that Adams's assistance up to that time had not
been substantial. Defense counsel did not contend that this refusal
breached the plea agreement. Although Adams had cooperated with
the Government by giving it information about several individuals,
including a federal fugitive, the sentencing judge stated that in his
opinion Adams's cooperation did not amount to substantial assis-
tance. The court then stated:

          [E]ven after I sentence you, if information that you have
          given them or information that you give to them in the
          future, if that turns into a prosecution of somebody, you still
          qualify to come back in front of me for me to reduce your
          sentence. That's the way the law is.

                     2
After sentencing, Adams provided further information to the Gov-
ernment, which assertedly led to the capture of the federal fugitive
and which, Adams claims, constitutes substantial assistance entitling
him to a sentence reduction. Accordingly, Adams moved the district
court for enforcement of the plea agreement, claiming that it implic-
itly obligated the Government to make a Rule 35(b) motion on his
behalf.*

The district court, noting that the plea agreement contained no ref-
erence to Rule 35, denied Adams's motion. Adams claims this ruling
constituted error. He is wrong. The plea agreement does not refer to
Rule 35 but only to a downward departure pursuant to the Guidelines.

The district judge had no authority to expand the Government's
obligations under the plea agreement. The court's comments at sen-
tencing, however, at least arguably misled Adams. We need not here
resolve to what extent they misled him, the degree to which he was
entitled to rely on them, or the appropriate relief if the misrepresenta-
tion was substantial and the reliance reasonable, because the evidence
clearly demonstrates that Adams otherwise violated the plea agree-
ment. The Government presented substantial, and unrebutted, evi-
dence that Adams lied to the Government and interfered with its
prosecution of another defendant. Indeed, in refusing to hold that the
Government breached the plea agreement, the district court noted
"that the Government has cited to several instances of Adams' con-
duct serving to discredit any assertions of his`substantial assistance'
pursuant to the plea agreement." Adams's breach of the plea agree-
ment forecloses any "equitable" claim to a reduced sentence that he
might conceivably have.

AFFIRMED
_________________________________________________________________

*Adams did not, and does not, contend that the Government had
unconstitutional motives, such as racial or religious bias, or any motive
not rationally related to a legitimate government end, for refusing to
make a substantial assistance motion on his behalf. Accordingly, Wade
v. United States, 504 U.S. 181 (1992), provides no assistance to Adams.

                     3